Citation Nr: 1528306	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for seborrheic dermatitis and acne keloidalis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board has recharacterized the issue to better reflect the medical diagnoses of record.


FINDINGS OF FACT

The evidence of record shows that the Veteran's seborrheic dermatitis and acne keloidalis affects more than 40 percent of his entire body and systemic therapy has been required.


CONCLUSION OF LAW

The criteria for a 60 percent rating for seborrheic dermatitis and acne keloidalis are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's skin disability is rated as 30 percent disabling under Diagnostic Code (DC) 7806, which addresses eczema or dermatitis.  Under DC 7806, 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  A maximum 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

By way of background, the Veteran has been in receipt of service connection for seborrheic dermatitis of the face and acne keloidalis of the neck since May 1991.  His skin disability has been evaluated as 30 percent disabling since June 2009.  In July 2011, the Veteran filed a claim for an increased rating.

A July 2011 private dermatology note indicates a diagnosis of chronic, moderate spongiotic dermatitis, with increased eosinophils.  The examiner noted that 80 percent of the Veteran's body is affected by dermatitis.  Medications included Hyzaar tablets, dosowen ointment, lobetasol propionate ointment, Loprox shampoo, fluocinolone acetonite cream, and 10 mg tablet of prednisone (oral corticosteroid).

On August 2011 VA examination, the Veteran reported being treated with 3 kinds of cream, as well as prednisone by mouth the last 6 months.  He reported bumps in the back of his head, sometimes painful, sometimes associated with irrigation and itching.  He received steroid injections to reduce the scars from acne on the posterior aspect of the scalp.  There were no systemic manifestations or malignancy.  Physical examination revealed a patchy, hyperpigmented, slightly raised macular papular rash present in the forehead, the cheeks, the posterior and anterior aspects of the neck, upper and posterior parts of the chest, and the upper and lower extremities.  The overall exposed area affected was about 15-20 percent; 30 to 40 percent of the overall skin surface area was affected.  There was also acne keloidalis affecting about 1 to 2 percent of the exposed area, and 1 percent of the total body area.  The examiner opined that the Veteran's activities of daily living were not affected by his skin disability.

A January 2014 private treatment record notes that the Veteran has generalized dermatitis that involves the face and scalp, neck, torso, arms, and legs.  The Veteran has been patch tested and has multiple allergies.  His dermatitis can fluctuate at different times of the year without specific cause.  During his treatment, a flare of his chronic eczema was prominent.  At that time, he was utilizing topical therapies with Protopic, Topicort spray, and clobetasol/cerave compound, as well as an oral antihistamine.  In spite of his therapeutic regimen, his skin flared.  Examination revealed a widespread dermatitis with associated dryness and pruritus.  His total body surface area affected was 45 percent.  Given the extent and severity of the disease process, the Veteran was treated with a 21 day taper of Prednisone (starting at 60 mg and decreasing by 10 mg in 3 day increments), ongoing Protopic, Topicort, clobetasol/cerave compound, and antihistamines.

An April 2015 letter from the Veteran's private dermatologist notes that, over the past year, the Veteran's dermatitis has flared necessitating intramuscular Kenalog 60 mg (January 2015, October 2014, June 2014), oral prednisone (June 2014, January 2014), intralesional Kenalog (March 2015, October 2014, March 2014), topical steroids (clobetasol, Cloderm, clobetasol/cerave compound), and topical anti-inflammatory agent (Protopic). 

In light of the above evidence and resolving doubt in the Veteran's favor, the Board finds that the symptoms of his service-connected seborrheic dermatitis and acne keloidalis more closely approximates the criteria for a 60 percent rating under DC 7806 during the entire claim period on appeal.  Although the August 2011 VA examination report reflected that the Veteran's total body area was 30 to 40 percent affected by dermatitis and 1 to 2 percent affected by acne keloidalis, a private treatment record one month prior reflected that 80 percent of the Veteran's total body area was affected.  Additional treatment records have noted that the Veteran's total body area affected was 45 percent.  Further, treatment records suggest that corticosteroids and other pharmacotherapy have been required on a near-constant basis.  Hence, the criteria for a 60 percent rating for dermatitis are met or nearly approximated during this period.  This is the maximum schedular rating for dermatitis under DC 7806. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806.

The Board has considered whether other diagnostic codes may afford the Veteran a higher rating.  Butts v. Brown, 5 Vet. App. 532; DCs 7800-7833.  The only 2 diagnostic codes pertaining to skin diseases that contain possible ratings in excess of 60 percent are DCs 7800 (scar(s) of the head, face, or neck; or other disfigurement of the head, face, or neck) and 7817 (exfoliative dermatitis).  As the Veteran is not shown to have been diagnosed with exfoliative dermatitis, this diagnostic code is inapplicable.  Under DC 7800, a rating of 80 percent is available for burn scars of the head, face or neck, where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with 6 or more characteristics of disfigurement.  While the record indicates that the Veteran has some acne scarring, the record does not show the Veteran to possess this extreme level of disfigurement of the head, face, or neck.

Moreover, because the schedular criteria fully addresses his skin symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted. 
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran has not claimed that he is unemployable as a result of his skin disability.  Additionally, the August 2011 VA examiner found that the Veteran's skin disability has no effect on the Veteran's activities of daily living.  Accordingly, a claim of entitlement to a 



TDIU is not raised by the record and is therefore not a component of the current appeal.  


ORDER

A 60 percent for seborrheic dermatitis and acne keloidalis is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


